Citation Nr: 1642632	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  09-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability  (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran and his spouse testified at a hearing before the undersigned in April 2013, and a transcript of that hearing is of record.

In April 2014, the Board remanded the issue of entitlement to TDIU for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to the combined effects of the service-connected disabilities, with a current combined disability rating of 80 percent, and a combined disability rating of 70 percent or more as of December 22, 2008.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As of August 6, 2012, the Veteran's combined disability rating is 80 percent.  The Veteran is service- connected for bilateral defective hearing, rated 50 percent; chronic prostatitis, rated 40 percent; right shoulder strain and degenerative joint disease, rated 20 percent; bilateral tinnitus, rated 10 percent; and degenerative joint disease and disc disease of the lumbosacral spine, rated 10 percent.

The Veteran has a history of a combined disability rating of 70 percent or higher as of December 22, 2008.  From March 18, 2009 to May 19, 2011 the Veteran's combined disability rating was 80 percent.  From May 20, 2011 to August 5, 2012 the Veteran's combined disability rating was 70 percent.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for those periods.  38 C.F.R. § 4.16(a) (2015).

However, the Veteran did not meet the schedular criteria for consideration for a TDIU prior to December 22, 2008.  38 C.F.R. § 4.16(a) (2015).

The Veteran has reported that he retired from his self-employed cosmetology business in 2010 due to disabilities.  The VA examiner found in August 2013 that based on the Veteran's degree of hearing loss, severe to profound, even with hearing aids, the Veteran's hearing loss would make most, if not all, employment situations extremely difficult.  The examiner noted that the Veteran reported that his tinnitus did not significantly affect his communication ability.

A review of the record shows that the Veteran obtained a General Education Development (GED) diploma and completed one year of college.  In January 1993, the Veteran contended that his ability to hear and recognize speech had gotten worse, and was affecting both his ability to work and interface with his customers even though he had recently been provided with new hearing aids.  A December 1999 VA medical record diagnosed the Veteran with severe bilateral hearing loss.  At an April 2013 Board hearing, the Veteran and his spouse testified that the Veteran was having difficulty communicating due to his hearing loss on the phone even with using his hearing aids and an amplifier attached to the phone.  He had just received new hearing aids.  The Veteran required his spouse to talk on the phone for him, because he could not understand what was being said.  

In a November 2013 VA examination for prostatitis, the VA examiner remarked upon the impact of the disability upon the Veteran's ability to work stating that the Veteran needed to be near a bathroom due to urinary urgency and frequency.  VA medical records show that the Veteran reported that his hearing aids were not working properly in August 2014 and July 2015.  An October 2015 VA medical record lists the Veteran taking 16 different medications and having 26 different medical problems, with chronic low back pain and hearing loss at the top of the problems list.

In a December 2015 VA examination for TDIU, pursuant to the April 2014 remand, the VA examiner found that in view of the Veteran's service-connected disabilities individually and cumulatively, he would be limited to no lifting greater than 40 pounds, no bending, no kneeling, no squatting, and no overhead lifting.  The Veteran would be capable of sedentary type duties with ability to change positions often and with ready access to toilet facilities.  The Veteran should be able to communicate effectively in employment situations where he was able to communicate in a low-level noise environment, and when provided with reasonable accommodations and while using VA provided amplification devices.  The Veteran's tinnitus should not limit his ability to effectively comprehend speech in the work place.  The 2015 VA examiner for audiology also found that the Veteran reported difficulty understanding speech in most situations, especially on the phone.

After a review of the evidence of record, the Board notes that the Veteran has been unemployed since 2010.  The August 2013 VA examiner opined that the Veteran's service-connected hearing disabilities would cause employment situations to be extremely difficult.  The Board acknowledges the December 2015 VA examiner's opinion that the Veteran was fully employable with extensive accommodations for defective hearing, genitourinary and orthopedic disabilities.  The Board finds that there is positive and negative evidence regarding the Veteran's employability.  After thoroughly considering the totality of the evidence, the Board finds that the Veteran's service connected disabilities have remained consistent throughout the appeal and are best described as causing him not being able to sustain employment due to service-connected symptoms.  Thus, despite the unfavorable conclusion of the December 2015 VA examiner, the Board finds the overall evidence as to employability is at least in equipoise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Veteran's occupational background and the functional limitations described in both the August 2013 and December 2015 VA examinations, the Board, resolving all reasonable doubt in the Veteran's favor, finds that the Veteran's service-connected disabilities are sufficient to make him unable to obtain and maintain substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


